Citation Nr: 1548327	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  09-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable initial disability rating for tension headaches prior to December 12, 2012, and an initial disability rating in excess of 30 percent on and after December 12, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This matter was remanded by the Board in October 2012 and October 2014.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Throughout the pendency of the appeal, the evidence shows tension headache symptomatology equivalent to characteristic prostrating attacks occurring on average once a month.


CONCLUSIONS OF LAW

1.  Prior to December 12, 2012, the criteria for an initial disability rating of 30 percent, but not higher, for migraines have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2015).

2.  From December 12, 2012, the criteria for an initial disability rating of 30 percent for migraines have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code 8100 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  With respect to the disability rating for tension headaches, the Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore, additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The record contains the Veteran's service treatment records, private treatment records, VA treatment records and examination reports, and lay evidence.  In addition, the Veteran underwent VA examination in September 2008, December 2012, and December 2014 in connection with his claim.  The record demonstrates that the VA examiners reviewed the pertinent evidence and lay statements.  Additionally, the examinations provided sufficient information to rate the service-connected disabilities on appeal.  38 C.F.R. § 3.159(c)(4) (2015); Barr v Nicholson, 21 Vet. App. 303 (2007).  As such, the Board finds the examinations to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected tension headaches are rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  

38 C.F.R. § 4.124a, Diagnostic Code 8100 provides:
A noncompensable disability rating is warranted for headaches with less frequent attacks.

A 10 percent disability rating is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.
A 30 percent disability rating is warranted for headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  

A 50 percent disability rating is warranted for headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

The Veteran's service-connected tension headaches are currently rated as noncompensable prior to December 12, 2012, and as 30 percent disabling on and after December 12, 2012.

On VA examination in September 2008, the Veteran reported having headaches about three times per week which could last up to a full day.  He complained of a sharp steady pain and aching eyes.  He reported that he could drive while suffering from a headache if necessary.  He stated that he had last worked two years ago and had been laid off, but had not missed work because of headaches.

The Veteran again underwent VA examination in December 2012.  He reported that he had headaches typically lasting roughly two hours which seemed to be stress related.  He indicated that the headaches worsened with physical activity.  He noted that he used to work on a farm but had to quit because sunlight and heat exacerbated his headaches.  The VA examiner opined that the Veteran had characteristic prostrating attacks more frequently than once per month, but that he did not have very frequent prostrating and prolonged attacks.  

On VA examination in December 2014, the Veteran reported that his headaches had worsened, and that he was experiencing approximately five per week lasting two to three hours.  He stated that he had prostrating headaches approximately twice per week which required him to stay in bed.  The VA examiner opined that the Veteran did not have very prostrating and prolonged attacks of pain which were productive of severe economic inadaptability.  The VA examiner provided the medical opinion that the Veteran's prostrating attacks did not affect his economic situation.
In resolving any doubt in favor of the Veteran, the Board finds that a 30 percent disability rating is warranted throughout the pendency of the appeal.  38 U.S.C.A. § 5107(b).  The Board recognizes the Veteran's competent lay statements describing his symptoms and their effects on his daily life and occupation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  During treatment and in several lay statements the Veteran reported experiencing headaches with varying frequency, from two or three times per week to every day.  He occasionally reported nausea as well as sensitivity to light and sound.  He described the headaches as debilitating, and reported that they affected every aspect of his life.  Additionally, the Veteran's VA and private treatment records reflect frequent complaints of severe headaches throughout the pendency of the appeal.  As such, the Board finds the evidence shows that the Veteran experienced symptomatology equivalent to characteristic prostrating attacks occurring on an average once a month over the last several months throughout the pendency of the appeal and, as such, a 30 percent disability rating is warranted throughout the period on appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

However, the Board finds that the evidence does not show frequent completely prostrating and prolonged attacks productive of severe economic inadaptability at any time during the pendency of the appeal.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the United States Court of Appeals for Veterans Claims (Court) has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).

Here, the Veteran has asserted that he is unable to work partly due to his headaches.  However, the evidence does not indicate that the Veteran's headaches are productive of severe economic inadaptability.  Both the December 2012 and December 2014 VA examiners specifically found that the Veteran did not have very frequent prostrating and prolonged attacks of pain, and the December 2014 examiner found that the Veteran did not have pain productive of severe economic adaptability.  Additionally, the December 2014 examiner opined that it was more likely the Veteran's service-connected major depressive disorder which affected his ability to work.  As the clinical evidence does not demonstrate that the Veteran's symptoms were productive of severe economic inadaptability at any time during the pendency of the appeal, the Board finds that a 50 percent disability rating is not warranted at any point during the period on appeal.

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service.  38 C.F.R. § 3.321(b)(1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

 Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the disability ratings assigned herein inadequate. The Veteran's tension headaches are rated as a neurological condition, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Ratings in excess of that assigned are provided for certain manifestations of these disabilities, but as described above, those symptoms are not present for the period on appeal.  Here, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's tension headaches during the appeal period.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required. 

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial disability rating of 30 percent, but no higher, prior to December 12, 2012, for tension headaches is granted.

Entitlement to an initial disability rating in excess of 30 percent from December 12, 2012 is denied,


REMAND

The Veteran filed a claim for TDIU in November 2008 which was subsequently denied in November 2009.  While the Veteran did not file a substantive appeal of this denial, the Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991). 

Here, the Veteran has asserted that he is unable to work, at least in part due to his service-connected tension headaches.  Therefore, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  As the issue of entitlement to a TDIU has not been properly developed for appellate review, the issue is remanded for appropriate action.

Additionally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from October 2014 to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from October 2014 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the form to the RO.

3.  Complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include requesting, with the Veteran's assistance, all records from his previous employers, including any medical records and/or administrative decisions pertaining to disability benefits.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

4.  Schedule the Veteran for an evaluation by a VA vocational rehabilitation specialist to determine the effect of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  The claims file should be made available for review.  The vocational rehabilitation specialist must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the evidence, the evaluation of the Veteran, and with consideration of the lay statements of record, the specialist should address the functional effects that the Veteran's service-connected disabilities, including tension headaches and major depressive disorder, have on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional effects of the Veteran's service-connected disabilities, the specialist must not consider any non-service connected disabilities or the Veteran's age.

5.  If the schedular requirements for TDIU are not met at any time during the period on appeal, refer the claim to the Director of Compensation for consideration of an extra-schedular TDIU rating pursuant to 38 C.F.R. § 4.16(b).

6.  After all development has been completed, adjudicate the claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


